Title: From George Washington to John Connolly, 25 February 1775
From: Washington, George
To: Connolly, John



Dear Sir,
Mount-Vernon, Feb. 25, 1775.

Your servant, on his return from Williamsburg, affords me occasion to answer your polite letter. I confess the state of affairs is sufficiently alarming; which our critical situation, with regard to the Indians does not diminish: but as you have wrote to Lord Dunmore, relative to the prisoners under your charge, there can be no doubt of his Lordship’s having now transmitted you the necessary directions on that subject. I have only to express my most ardent wishes that every measure, consistent with reason and sound policy, may be adopted to keep those people, at this time, in good humour; for another rupture would not only ruin the external, but internal parts of this government. If the journal of your proceedings in the Indian war is to be published, I shall have an opportunity of seeing what I have long coveted. With us here, things wear a disagreeable aspect; and the minds of men are exceedingly disturbed at the measures of the British government. The King’s Speech and Address of both Houses, prognosticate nothing favourable to us; but by some subsequent proceedings thereto, as well as by private letters from London, there is reason to believe, the Ministry would willingly change their ground, from a conviction the forcible measures will be inadequate to the end designed. A little time must now unfold

the mystery, as matters are drawing to a point. I am, dear sir, your friend, and most obedient humble servant,

G. Washington

